Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was employed by the State Division of Highways and on or about March 25th, 1930, a blizzard arose which blocked many highways of the State and claimant on the Dixie Highway on Boute 1 where a large drift blocked the highway was assisting in clearing np the road, his fingers were caught pinching and tearing and cutting three fingers off the hand and fracturing two other fingers. There appears to be no contention as to the fact that claimant was injured in line of duty and the Attorney General coming and suggests that if such liability appears to the court that the sum of One Thousand ($1,000.00) Dollars, be a fair and reasonable award. Therefore the court recommends that the claimant be allowed the sum of One Thousand ($1,000.00) Dollars.